 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 9, 2015,
is by and among TapImmune Inc., a Nevada corporation with offices located at
1551 Eastlake Avenue East, Suite 100, Seattle, Washington 98102 (the “Company”),
and the investor listed on the Schedule of Buyers attached hereto (“Buyer”).
 
RECITALS
 
A.           The Company and Buyer desire to enter into this transaction to
purchase the Common Shares and Warrants (as defined below) set forth herein
pursuant to a currently effective shelf registration statement on Form S-3
(Registration Number 333-196115) (the “Registration Statement”), which provides,
among other things, for the registration of the offer and sale of shares of
common stock, $0.001 par value per share, of the Company (the “Common Stock”)
and warrants to purchase Common Stock and has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”).
 
B.           Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) the aggregate number of
shares of Common Stock set forth opposite Buyer’s name in column (3) on the
Schedule of Buyers (which shall collectively be referred to herein as the
“Common Shares”), (ii) a warrant to initially acquire at an exercise price of
$1.50 per share up to the aggregate number of shares of Common Stock set forth
opposite Buyer’s name in column (4) on the Schedule of Buyers, in the form
attached hereto as Exhibit A (individually, a “Series A-1 Warrant” and,
collectively, the “Series A-1 Warrants”) (as exercised, collectively, the
“Series A-1 Warrant Shares”), (iii) a warrant in the form attached hereto as
Exhibit B (individually, a “Series B-1 Warrant” and, collectively, the “Series
B-1 Warrants”) (as exercised, collectively, the “Series B-1 Warrant Shares”) to
initially acquire at an exercise price of $0.40 per share up to the aggregate
number of shares of Common Stock set forth opposite Buyer’s name in column (5)
on the Schedule of Buyers, (iv) a warrant in the form attached hereto as Exhibit
C  (individually, a “Series C-1 Warrant” and, collectively, the “Series C-1
Warrants”) (as exercised, collectively, the “Series C-1 Warrant Shares”) to
acquire at an exercise price of $1.00 per share up to the aggregate number of
shares of Common Stock set forth opposite Buyer’s name in column (6) on the
Schedule of Buyers, (v) a warrant in the form attached hereto as Exhibit D
(individually, a “Series D-1 Warrant” and, collectively, the “Series D-1
Warrants”) (as exercised, collectively, the “Series D-1 Warrant Shares”) to
initially acquire at an exercise price of $0.75 per share up to the aggregate
number of shares of Common Stock set forth opposite Buyer’s name in column (7)
on the Schedule of Buyers and (vi) a warrant in the form attached  hereto as
Exhibit E (individually, a “Series E-1 Warrant” and, collectively, the “Series
E-1 Warrants”) (as exercised, collectively, the “Series E-1 Warrant Shares”) to
acquire at an initial exercise price of $1.25 per share up to the aggregate
number of shares of Common Stock set forth opposite Buyer’s name in column (8)
on the Schedule of Buyers.  The Series A-1 Warrants, the Series B-1 Warrants,
the Series C-1 Warrants, the Series D-1 Warrants and the Series E-1 Warrants are
collectively referred to herein as the “Warrants.” The Series A-1 Warrant
Shares, the Series B-1 Warrant Shares, the Series C-1 Warrant Shares, the Series
D-1 Warrant Shares and the Series E-1 Warrant Shares are collectively referred
to herein as the “Warrant Shares.”
 

 
1

--------------------------------------------------------------------------------

 

C.           The Common Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities.”
 
D.           The parties hereto each understand that this Securities Purchase
Agreement and the purchase and sale contemplated hereby is unconditional and
binding on all parties hereto.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
 
1.
PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

 
    (a)           Purchase of Common Shares and Warrants. Subject to the
satisfaction (or waiver) of the conditions set forth in Section 6 below, the
Company shall issue and sell to Buyer, and Buyer shall purchase from the Company
on the Closing Date (as defined below), (i) the number of Common Shares as is
set forth opposite Buyer’s name in column (3) on the Schedule of Buyers,  (ii) a
Series A-1 Warrant to initially acquire up to the aggregate number of Series A-1
Warrant Shares as is set forth opposite Buyer’s name in column (4) on the
Schedule of Buyers, (iii) a Series B-1 Warrant to initially acquire up to the
aggregate number of Series B-1 Warrant Shares opposite Buyer’s name in column
(5) on the Schedule of Buyers, (iv) a Series D-1 Warrant to initially acquire up
to the aggregate number of Series D-1 Warrant Shares set forth opposite Buyer’s
name in column (6) on the Schedule of Buyers, (v) a Series C-1 Warrant to
initially acquire up to (A) the aggregate number of Series C-1 Warrant Shares
set forth opposite Buyer’s name in column (7) on the Schedule of Buyers and (vi)
a Series E-1 Warrant to initially acquire up to the aggregate number of Series
E-1 Warrant Shares set forth opposite Buyer’s name in column (8) on the Schedule
of Buyers.
 
(b)           Purchase Price.  The aggregate purchase price for the Common
Shares and related Warrants to be purchased by Buyer (the “Purchase Price”)
shall be the amount set forth opposite Buyer’s name in column (9) on the
Schedule of Buyers which shall be equal to the amount of $0.20 per Common Share
and the related Warrants.
 
(c)           Closing. The closing (the “Closing”) of the purchase of the Common
Shares and Warrants by the Buyer shall occur at the offices of Vinson & Elkins
L.L.P. (“Vinson & Elkins”), 2801 Via Fortuna, Suite 100, Austin, Texas, 78746.
The date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New
York time, on the first (1st) Business Day on which the conditions to the
Closing set forth in Section 6 below are satisfied or waived (or such later date
as is mutually agreed to by the Company and Buyer) provided that such date shall
not be later than the third (3rd) Trading Day (as defined in the Warrants) after
the date hereof. As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.
 

 
2

--------------------------------------------------------------------------------

 
 
(d)           Form of Payment; Deliveries.  On the Closing Date, (i) Buyer shall
pay the Purchase Price to the Company for the Common Shares and the related
Warrants to be issued and sold to Buyer at the Closing by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, and (ii) the Company shall (A) cause Island Stock Transfer
(together with any subsequent transfer agent, the “Transfer Agent”) through the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program to
credit, without restriction, to Buyer’s or its designee’s balance account with
DTC through its Deposit/Withdrawal at Custodian (“DWAC”) system such aggregate
number of Common Shares that Buyer is purchasing at such Closing as is set forth
opposite Buyer’s name in column (3) on the Schedule of Buyers, (B) deliver to
Buyer warrant certificates, in the forms attached hereto as Exhibit A, Exhibit
B, Exhibit C, Exhibit D and Exhibit E, pursuant to which Buyer shall have the
right to initially acquire up to the number of Warrant Shares as is set forth
opposite Buyer’s name in columns ((4), (5), (6), (7) and (8), respectively, on
the Schedule of Buyers and (C) deliver to Buyer the other documents, instruments
and certificates set forth in Section 6.  Notwithstanding anything to the
contrary contained in the Warrants, all Warrant Shares shall be delivered via
DWAC.
 
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

 
Buyer represents and warrants to the Company that:
 
(a)           Organization; Authority.  Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.
 
(b)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and constitutes the legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)           No Conflicts.  The execution, delivery and performance by Buyer of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.
 

 
3

--------------------------------------------------------------------------------

 

(d)           Certain Trading Activities.  Buyer has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing as of January 1, 2015 and ending
immediately prior to the execution of this Agreement by Buyer (it being
understood and agreed that for all purposes of this Agreement, and without
implication that the contrary would otherwise be true, neither transactions nor
purchases nor sales shall include the location and/or reservation of borrowable
shares of Common Stock). “Short Sales” means all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Securities Exchange Act of
1934, as amended (the “1934 Act”).
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to the Buyer that:
 
(a)           Organization and Qualification.  The Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be
conducted.  Each of the Company and each of its Subsidiaries is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on (i)
the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company to perform any of its obligations under any of the
Transaction Documents.  “Subsidiaries” means any Person in which the Company,
directly or indirectly, (I) owns a majority of the outstanding capital stock or
equity or similar interest of such Person or (II) controls or operates all or
any part of the business, operations or administration of such Person, and each
of the foregoing is individually referred to herein as a “Subsidiary.”
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof.  The execution and delivery of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares, the issuance
of the Warrants and the reservation for issuance and issuance of the Warrant
Shares issuable upon exercise of the Warrants) have been duly authorized by the
Company’s board of directors and (other than the filing with the SEC of the
prospectus supplement required by the Registration Statement pursuant to Rule
424(b) under the 1933 Act (the “Prospectus Supplement”)
 
 
 
4

--------------------------------------------------------------------------------

 

supplementing the base prospectus forming part of the Registration Statement
(the “Prospectus”), a Current Report on Form 8-K, and any other filings as may
be required by any state securities agencies, all of which shall be made prior
to the Closing) no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body in
connection therewith.  This Agreement has been, and the other Transaction
Documents will be prior to the Closing, duly executed and delivered by the
Company, and each constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.  “Transaction Documents” means, collectively, this Agreement,
the Warrants, the Irrevocable Transfer Agent Instructions (as defined below) and
each of the other agreements and instruments entered into or delivered by any of
the parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.


(c)           Issuance of Securities; Registration Statement.  The issuance of
the Common Shares and the Warrants are duly authorized and, upon issuance in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issuance
thereof.  As of the Closing, the Company shall have reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth therein).  The issuance of the Warrant
Shares is duly authorized, and upon exercise in accordance with the Warrants,
the Warrant Shares, when issued, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issuance thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.  The
issuance by the Company of the Securities has been properly registered under the
1933 Act, the Securities are being issued pursuant to the Registration Statement
and all of the Securities are freely transferable and freely tradable by the
Buyer without restriction.  The Registration Statement is effective and
available for the issuance of the Securities thereunder and the Company has not
received any notice that the SEC has issued or intends to issue a stop-order
with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do
so.  The “Plan of Distribution” section under the Registration Statement permits
the issuance and sale of the Securities hereunder and as contemplated by the
other Transaction Documents.  Upon receipt of the Securities, the Buyer will
have good and marketable title to the Securities.  The Registration Statement
and any prospectus included therein, including the Prospectus and the Prospectus
Supplement, comply and complied in all material respects with the requirements
of the 1933 Act and the 1934 Act and the rules and regulations of the SEC
promulgated thereunder and all other applicable laws and regulations.  At the
time the Registration Statement and any amendments thereto became effective, at
the date of this Agreement and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the 1933 Act, the Registration Statement and any amendments
thereto complied and will comply in all material respects with the requirements
of the 1933 Act
 

 
5

--------------------------------------------------------------------------------

 

and did not and will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; and the Prospectus and any amendments or
supplements thereto (including, without limitation the Prospectus Supplement),
at the time the Prospectus or any amendment or supplement thereto was issued and
at the Closing Date, complied and will comply in all material respects with the
requirements of the 1933 Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  The Company meets all of the requirements for the
use of Form S-3 under the 1933 Act for the offering and sale of the Securities
contemplated by this Agreement and the other Transaction Documents, and the SEC
has not notified the Company of any objection to the use of the form of the
Registration Statement pursuant to Rule 401(g)(1) under the 1933 Act.  The
Registration Statement meets the requirements set forth in Rule 415(a)(1)(x)
under the 1933 Act.  At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the 1933 Act) relating to any
of the Securities, the Company was not and is not an “Ineligible Issuer” (as
defined in Rule 405 under the 1933 Act).  The Company (i) has not distributed
any offering material in connection with the offering and sale of any of the
Securities and (ii) until Buyer does not hold any of the Securities, shall not
distribute any offering material in connection with the offering and sale of any
of the Securities to, or by, the Buyer, in each case, other than the
Registration Statement, the Prospectus or the Prospectus Supplement.  The
Securities conform in all respects to the descriptions thereof contained in the
Registration Statement, the Prospectus and the Prospectus Supplement (or any
amendment or other supplement thereto).


(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares, the Warrants and Warrant Shares and the
reservation for issuance of the Warrant Shares) will not (i) result in a
violation of the Certificate of Incorporation (as defined below) (including,
without limitation, any certificates of designation contained therein) or other
organizational documents of the Company or any of its Subsidiaries (including
the Bylaws), any capital stock of the Company or any of its Subsidiaries, (ii)
result in the adjustment of the exercise, conversion or exchange price and/or
ratio in respect of any securities of the Company or any of its Subsidiaries,
result in any such securities exercisable, convertible or exchangeable for a
greater number of underlying securities, or require the approval or the receipt
of waivers from any holders of any instrument or class of securities or
counterparties to any agreement or understanding to which the Company or any
Subsidiary is a party, (iii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iv) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
federal and state and foreign securities laws and regulations and the rules and
regulations of the Over-the-Counter Bulletin Board of the Financial Industry
Regulatory Authority, Inc. (the “Principal Market”)) applicable to the Company
or any of its Subsidiaries or by which any property or asset of the Company or
any of its Subsidiaries is bound or affected.
 

 
6

--------------------------------------------------------------------------------

 

(e)           Consents.  The Company is not required to obtain any consent from,
authorization or order of, or make any filing which has not already been
obtained or made (including, without limitation as to the listing or quotation
on the Principal Market of the Common Shares and the Warrant Shares upon
issuance) or registration with (other than the filing with the SEC of the
Prospectus Supplement, a Current Report on Form 8-K, and any other filings as
may be required by any state securities agencies), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain at or prior to the Closing
will have been obtained or effected on or prior to the Closing Date, and neither
the Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction
Documents.  The Company is not in violation of the requirements of the Principal
Market or foreign, federal, state or local securities laws, and has no knowledge
of any facts or circumstances which could reasonably lead to such violation or
delisting or suspension of the Common Stock in the foreseeable future.  No
statute, rule, regulation, executive order, decree, ruling or injunction has
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction that prohibits the consummation of any of
any of the transactions contemplated by the Transaction Documents, and no
actions, suits or proceedings are pending or threatened by any Person that seeks
to enjoin, prohibit or otherwise adversely affect any of the transactions
contemplated by the Transaction Documents.
 
(f)           Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that Buyer is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the prior to the
conclusion of the Transaction, Buyer is not (i) an officer or director of the
Company or any of its Subsidiaries or (ii) an “affiliate” (as defined in Rule
144 promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”)) of the Company (an “Affiliate”) or any of its Subsidiaries.  The
Company further acknowledges that Buyer is not acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by Buyer or any of its representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to Buyer’s purchase of the
Securities.  The Company further represents to Buyer that the Company’s decision
to enter into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.  The Company is not, and has
never been, an issuer identified in, or subject to, Rule 144(i).
 
(g)           Placement Agent’s Fees. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by Buyer or its investment advisor)
relating to or arising out of the transactions contemplated hereby.
 

 
7

--------------------------------------------------------------------------------

 

(h)           No Integrated Offering.  None of the Company, its Subsidiaries or
any of their Affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.  No
registration of the offer, sale or transfer of any of the Securities is
required, except for registration contemplated hereby pursuant to the
Registration Statement.
 
(i)           Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement) or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents of the Company or the laws of the jurisdiction of its incorporation or
otherwise that can be waived by approval of the board of directors and which is
or could become applicable to Buyer as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and Buyer’s ownership of the Securities.  The Company and its board
of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.
 
(j)           SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate).  No other information provided by or on behalf of the Company to
Buyer which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary, in order to
make the statements therein not misleading, in light of the circumstances under
which they are or were made.
 

 
8

--------------------------------------------------------------------------------

 

(k)           Absence of Certain Changes.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, except as
disclosed in the SEC Documents filed subsequent thereto, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations or financial condition of the
Company.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, except as disclosed in the SEC Documents
filed subsequent thereto, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any material
capital expenditures, individually or in the aggregate.  Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any of its Subsidiaries have
any knowledge or reason to believe that any of their respective creditors intend
to initiate involuntary bankruptcy proceedings or any actual knowledge of any
fact which would reasonably lead a creditor to do so.  The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing will not be, Insolvent (as defined below).  For purposes of this
Section 3(k), “Insolvent” means, (I) with respect to the Company and its
Subsidiaries, on a consolidated basis, (i) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(ii) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (II) with respect to the
Company and each Subsidiary, individually, (i) the present fair saleable value
of the Company’s or such Subsidiary’s (as the case may be) assets is less than
the amount required to pay its respective total Indebtedness, (ii) the Company
or such Subsidiary (as the case may be) is unable to pay its respective debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature.  Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital.
 
(l)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, except as disclosed in the SEC Documents
filed subsequent thereto, no event, liability, development or circumstance has
occurred or exists, or is reasonably expected to exist or occur with respect to
the Company, any of its Subsidiaries or their respective businesses, properties,
liabilities, operations or financial conditions that (i) is required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, or (ii)
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 

 
9

--------------------------------------------------------------------------------

 

(m)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, Bylaws, any certificate of designation,
preferences or rights of any other outstanding series of preferred stock of the
Company or any of its Subsidiaries or their organizational charter, certificate
of formation or certificate of incorporation or bylaws, respectively.  Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market and has no knowledge
of any facts or circumstances that could reasonably lead to delisting or
suspension of the Common Stock by the Principal Market in the foreseeable future
and the Company is in compliance with all requirements in order to maintain
listing or quotation on the Principal Market (including reporting requirements
under the 1934 Act).  Since January 1, 2012, (i) the Common Stock has been
listed or designated for quotation on the Principal Market, (ii) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and (iii)
the Company has received no communication, written or oral, from the SEC or,
except as disclosed in the SEC Documents, the Principal Market regarding or
relating to the suspension or delisting of the Common Stock from the Principal
Market.  The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
(n)           Foreign Corrupt Practices; Certain Other Unlawful
Matters.  Neither the Company nor any of its Subsidiaries nor any director,
officer, agent, employee or other Person acting on behalf of the Company or any
of its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (or rules or regulations or interpretations
thereunder); or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee or otherwise.  The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, without limitation, (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed.  Reg.  49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
 

 
10

--------------------------------------------------------------------------------

 

(o)           Sarbanes-Oxley Act.  The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002,
and all applicable rules and regulations promulgated by the SEC thereunder.
 
(p)           Transactions With Affiliates.  None of the officers, directors or
employees or Affiliates of the Company or any of its Subsidiaries is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other Person in which any such officer,
director or employee or Affiliate has a substantial interest or is an employee,
officer, director, trustee or partner.
 
(q)           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (i) 500,000,000 shares of Common Stock,
of which 27,638,815 shares are issued and outstanding and 39,617,507 shares are
reserved for issuance pursuant to securities (other than the Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock and
(ii) 10,000,000 shares of preferred stock, of which, (A) 1,250,000 shares have
been designated as Series A Preferred Stock and (B) 1,500,000 shares have been
designated as Series B Preferred Stock, and in each case, no shares are issued
and outstanding.  No shares of Common Stock are held in treasury.  All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and non-assessable. 801,009 shares of the
Company’s issued and outstanding Common Stock on the date hereof are owned by
Persons who are “Affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“Affiliates” without conceding that any such Persons are “Affiliates” for
purposes of federal securities laws) of the Company or any of its
Subsidiaries.  None of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary and there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries. Except as set forth in the SEC Documents,
(A) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (B) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to this Agreement); (D)
there are
 
 
 
11

--------------------------------------------------------------------------------

 

no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (E) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (F) neither the Company nor any Subsidiary has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (G) neither the Company nor any of its Subsidiaries have
any liabilities or obligations required to be disclosed in the SEC Documents
which are not so disclosed in the SEC Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries’ respective businesses
and which, individually or in the aggregate, do not or could not reasonably be
expected to have a Material Adverse Effect.  The SEC Documents contain true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.


(r)           Indebtedness and Other Contracts.  Neither the Company nor any of
its Subsidiaries (i) has any outstanding Indebtedness, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party or parties to such contract, agreement or instrument
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of, or in default
under, any contract, agreement or instrument relating to any Indebtedness,
except where such violations and defaults could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, or (iv)
is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, individually or in the aggregate, in the
judgment of the Company’s officers, has or could reasonably be expected to have
a Material Adverse Effect since the date of the Company’s most recent audited
financial statements contained in a Form 10-K.  For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in
 

 
12

--------------------------------------------------------------------------------

 

any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.


(s)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries.  There has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries.  The SEC has not issued any stop order or other order
suspending the effectiveness of the Registration Statement.
 
(t)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that could not reasonably be expected to have a Material
Adverse Effect.
 
(u)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  No executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected by the Company to be, in connection with employment by the
Company, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance could not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 

 
13

--------------------------------------------------------------------------------

 

(v)           Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property, and have good and marketable title to
all personal property, owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries.  Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.
 
(w)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now
conducted.  None of the Company’s or its Subsidiaries’ Intellectual Property
Rights have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within three years from the date of this
Agreement.  The Company has no knowledge of any infringement by the Company or
any of its Subsidiaries of Intellectual Property Rights of others.  There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding their Intellectual Property Rights.  The Company
is not aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings.  The Company and each
of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.
 
(x)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws of the applicable jurisdictions to which the
Company is subject relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 

 
14

--------------------------------------------------------------------------------

 

(y)           Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(z)           Tax Status.  The Company and each of its Subsidiaries (i) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due, except those being contested
in good faith and (ii) has set aside on its books provision reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which
returns, reports or declarations were due.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim.  The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
(aa)           Internal Accounting and Disclosure Controls.  The Company and
each of its Subsidiaries maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the 1934 Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant or other Person relating to any potential material weakness
or significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.
 
(bb)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 

 
15

--------------------------------------------------------------------------------

 

(cc)          Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an Affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.
 
(dd)          Acknowledgement Regarding Buyer’ Trading Activity.  It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyer have been asked by the
Company or any of its Subsidiaries to agree, nor has Buyer agreed with the
Company or any of its Subsidiaries, to desist from effecting any transactions in
or with respect to (including, without limitation, purchasing or selling, long
and/or short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) Buyer, and counterparties in “derivative” transactions to which Buyer
is a party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to Buyer’s knowledge of the
transactions contemplated by the Transaction Documents; and (iii) Buyer shall
not be deemed to have any affiliation with or control over any arm’s length
counterparty in any “derivative” transaction.  The Company further understands
and acknowledges that following the public disclosure of the transactions
contemplated by the Transaction Documents pursuant to the Press Release (as
defined below) one or more Buyer may engage in hedging and/or trading activities
at various times during the period that the Securities are outstanding,
including, without limitation, during the periods that the value and/or number
of the Warrant Shares deliverable with respect to the Securities are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being
conducted.  The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement or any other
Transaction Document or any of the documents executed in connection herewith or
therewith.
 
(ee)          Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and no Person acting on their behalf has, directly or
indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
of its Subsidiaries to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries.
 
(ff)           U.S. Real Property Holding Corporation.  Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by the Buyer, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company and each Subsidiary shall so certify upon
Buyer’s request.
 
(gg)          Registration Eligibility.  The Company is eligible to register the
issuance and sale of the Securities to the Buyer using Form S-3 promulgated
under the 1933 Act.
 

 
16

--------------------------------------------------------------------------------

 

(hh)         Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance and sale of the Securities to be sold to Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
(ii)            Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) or to regulation by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries or
Affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA or to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA or to regulation by the Federal Reserve.
 
(jj)            Registration Rights.  No holder of securities of the Company has
rights to the registration of any securities of the Company because of the
issuance of the Securities hereunder that could expose the Company to material
liability or Buyer to any liability or that could impair the Company’s ability
to consummate the issuance and sale of the Securities in the manner, and at the
times, contemplated hereby, which rights have not been waived by the holder
thereof as of the date hereof.
 
(kk)          Public Utility Holding Act.  None of the Company nor any of its
Subsidiaries is a “holding company,” or an “Affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.
 
(ll)            Federal Power Act.  None of the Company nor any of its
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.
 
(mm)        Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided the Buyer or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents.  The Company understands and
confirms that the Buyer will rely on the foregoing representations in effecting
transactions in securities of the Company.  Each written disclosure provided to
the Buyer regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading.  No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly
disclosed.  The Company acknowledges and agrees that Buyer does not make and has
not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.
 

 
17

--------------------------------------------------------------------------------

 

4.
COVENANTS.

 
(a)           Maintenance of Registration Statement.  For so long as any of the
Warrants remain outstanding, the Company shall use its reasonable best efforts
to maintain the effectiveness of the Registration Statement for the issuance
thereunder of the Warrant Shares, provided that, if at any time while the
Warrants are outstanding the Company shall be ineligible to utilize Form S-3 (or
any successor form) for the purpose of issuance of the Warrant Shares, the
Company shall use its reasonable best efforts to promptly amend the Registration
Statement on such other form as may be necessary to maintain the effectiveness
of the Registration Statement for this purpose.  If at any time following the
date hereof the Registration Statement is not effective or is not otherwise
available for the issuance of the Securities or any prospectus contained therein
is not available for use, the Company shall immediately notify the holders of
the Securities in writing that the Registration Statement is not then effective
or a prospectus contained therein is not available for use and thereafter shall
promptly notify such holders when the Registration Statement is effective again
and available for the issuance of the Securities or such prospectus is again
available for use.
 
(b)           Prospectus Supplement and Blue Sky.  Immediately prior to
execution of this Agreement, the Company shall have delivered, and as soon as
practicable after execution of this Agreement the Company shall file, but in no
event later than 9:30 a.m. on the Trading Day following the date hereof, the
Prospectus Supplement with respect to the Securities as required under, and in
conformity with, the 1933 Act, including Rule 424(b) thereunder.  The Company
shall have taken immediately upon execution of this Agreement such action, if
any, as required in order to obtain an exemption for, or to, qualify the
Securities for sale to the Buyer at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyer on or prior to the Closing Date.  Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Buyer.  The Company shall use its reasonable best
efforts to take all necessary action to ensure the compliance with all
applicable securities laws (including without limitation “Blue Sky” laws) of the
issuance of any Warrant Shares from time to time upon exercise of the Warrants.
 
(c)           Reporting Status.  Until the date on which no Warrants are
outstanding (the “Reporting Period”), the Company shall file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.
 

 
18

--------------------------------------------------------------------------------

 

(d)           Financial Information.  The Company agrees to send the following
to Buyer during the Reporting Period, unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, (i) a copy of
its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim
reports or any consolidated balance sheets, income statements, stockholders’
equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as
the release thereof, facsimile copies of all press releases issued by the
Company or any of its Subsidiaries and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.
 
(e)           Listing.  The Company has secured the listing of all of the Common
Shares and Warrant Shares (subject to notice of issuance) on the Principal
Market in connection with the transactions contemplated hereby and by the
Warrants and shall promptly (but in no event later than the Closing Date) secure
the listing or designation for quotation (as the case may be) of all of the
Common Shares and Warrant Shares (subject to official notice of issuance) upon
each other national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed or designated for quotation (as the
case may be) and shall maintain such listing or designation for quotation (as
the case may be) of all the shares of Common Stock from time to time issuable
under the terms of the Transaction Documents on the Principal Market and such
national securities exchange or automated quotation system.  The Company shall
maintain the Common Stock’s listing or designation for quotation (as the case
may be) on the Principal Market, The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Market, the Nasdaq Capital Market or the Nasdaq Global Select
Market (each, an “Eligible Market”).  Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market (other
than in connection with listing on a different Eligible Market).  The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4(e).
 
(f)           Fees.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions (other
than for Persons engaged by Buyer) relating to or arising out of the
transactions contemplated hereby (including, without limitation, any fees
payable to the Company’s placement agent in connection with the transactions
contemplated by this Agreement). The Company shall pay, and hold Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.  Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to Buyer.
 
(g)           Pledge of Securities.  Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and Buyer shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by Buyer.
 

 
19

--------------------------------------------------------------------------------

 

(h)           Disclosure of Transactions and Other Material Information.  The
Company shall, on or before 9:30 a.m.  (but in no event prior to 9:15 a.m.), New
York time, on the Trading Date following the date hereof issue a press release
(the “Press Release”) reasonably acceptable to the Buyer and the Company
disclosing all the material terms of the transactions contemplated by the
Transaction Documents.  On the date hereof, the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) and the form of
Warrants) (including all attachments, the “8-K Filing”).  From and after the
issuance of the Press Release, the Company shall have disclosed all material,
non-public information (if any) delivered to the Buyer by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents.  In addition, effective after the issuance of the Press Release, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Buyer or any of their
affiliates, on the other hand, shall terminate. The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents, not to, provide Buyer with
any material, non-public information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of Buyer.  If Buyer has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries from the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, it may provide the Company with written notice
thereof. The Company shall, within two (2) Trading Days of receipt of such
notice, make public disclosure of such material, nonpublic information. In the
event of a breach of any of the foregoing covenants by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of Buyer), in
addition to any other remedy provided herein or in the Transaction Documents,
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or
agents.  Buyer shall not have any liability to the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents, for any such disclosure.  To the extent that the Company
delivers any material, non-public information to Buyer without Buyer's consent,
the Company hereby covenants and agrees that Buyer shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty not to trade on the basis of, such material, non-public information.
Subject to the foregoing, neither the Company, any of its Subsidiaries nor Buyer
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release).  Unless required by
applicable law, without the prior written consent of the applicable Buyer, the
Company shall not (and shall cause each of its Subsidiaries and Affiliates to
not) disclose the name of Buyer in any filing (other than in the Transaction
Documents filed as exhibits to the 8-K Filing), announcement, release or
otherwise.  Notwithstanding anything contained in this Agreement to the contrary
and without implication that the contrary would otherwise be true, the Company
expressly acknowledges and agrees that Buyer has not had, and Buyer shall not
have (unless expressly agreed to by Buyer after the date hereof in a written
definitive and binding agreement executed by the Company and Buyer), any duty of
confidentiality with respect to, or a duty not to trade on the basis of, any
material, non-public information regarding the Company or any of its
Subsidiaries.
 

 
20

--------------------------------------------------------------------------------

 

(i)           Additional Issuance of Securities.  The Company agrees that for
the period commencing on the date hereof and ending on March 29, 2015 (the
“Restricted Period”), unless otherwise consented to in writing by Buyer, neither
the Company nor any of its Subsidiaries shall directly or indirectly issue,
offer, sell, grant any option or right to purchase, or otherwise dispose of (or
announce any issuance, offer, sale, grant of any option or right to purchase or
other disposition of) any Common Stock or any security or any debt or other
instrument convertible or exchangeable or exercisable into Common Stock or which
constitutes (or would constitute but for lack of a fixed exercise or conversion
or similar price or if it were not solely cash settled) a “derivative security”
(as defined under the rules and regulations under Section 16 of the 1934 Act) or
otherwise an equity-linked or related security (including, without limitation,
any “equity security” (as that term is defined under Rule 405 promulgated under
the 1933 Act) or which does or would otherwise constitute any Option or
Convertible Security (as defined in the Warrants) (any such issuance, offer,
sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”).  Notwithstanding the foregoing, the immediately preceding sentence
in this Section 4(i) shall not apply in respect of the issuance of (A) shares of
Common Stock or standard options to purchase Common Stock or other standard
equity linked securities (e.g., stock appreciation rights) to directors,
officers, employees or consultants of the Company in their capacity as such
pursuant to an Approved Share Plan (as defined below); provided that (1) all
such issuances that are exercisable or vest during the Restricted Period (taking
into account the shares of Common Stock issuable upon exercise of such options
and equity linked securities that are exercisable or vest during the Restricted
Period, but not including shares issuable pursuant to Options or Convertible
Securities outstanding as of the date hereof) and are issued after the date
hereof pursuant to this clause (A) do not, in the aggregate, exceed more than
(i) 1,000,000 shares of Common Stock or standard options to purchase Common
Stock or other standard equity linked securities (e.g., stock appreciation
rights) to directors, officers or employees and (ii) 1,000,000 shares of Common
Stock or standard options to purchase Common Stock or other standard equity
linked securities (e.g., stock appreciation rights) to any person (provided that
no more than 250,000 shall be issued as compensation for investor relation
services); (2) the exercise price of any such options is not lowered, none of
such options are amended to increase the number of shares issuable thereunder
and none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects the Buyer and (3) the issuance
price of Common Stock or the exercise price of any such options is not lower
than the higher of (i) $0.30 or (ii) the closing price of the Company’s Common
Stock on the OTC Bulletin Board on the trading day prior to the issuance of such
Common Stock or option; (B) shares of Common Stock issued upon the conversion or
exercise of Options or Convertible Securities issued prior to the date hereof to
the extent issued pursuant to their terms as of the date hereof; (C) the Common
Shares and the Warrants; (D) the Warrant Shares; (E) issuances of equity to a
seller, or in the case of a merger, the shareholders of the target company in
such merger, or the officers or employees thereof, in each case in connection
with a bona fide merger, business combination transaction or acquisition of
stock or assets outside of the ordinary course; (F) a stock split or other
subdivision or combination, or a stock dividend made to all holders of any
Company equity on a pro rata basis; or (G) issuances of Common Stock or
Convertible Securities in connection with strategic partnerships, joint
ventures, licensing, acquisition of assets or technology, or similar
arrangements approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person)
 

 
21

--------------------------------------------------------------------------------

 

which is, itself or through its subsidiaries, an operating company or an owner
of an asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities (each of the foregoing in clauses
(A) through (G), collectively the “Excluded Securities”). “Approved Share Plan”
means any employee benefit plan which has been approved by the board of
directors of the Company prior to or subsequent to the date hereof pursuant to
which shares of Common Stock and equity securities may be issued to any
employee, officer, director or consultant for services provided to the Company
in their capacity as such. “Convertible Securities” means any capital stock or
other security of the Company or any of its Subsidiaries that is at any time and
under any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.


(j)           Reservation of Shares.  So long as any of the Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, the maximum number of
shares of Common Stock issuable upon exercise of all the Warrants (without
regard to any limitations on the exercise of the Warrants set forth therein).
 
(k)           Conduct of Business.  So long as any of the Warrants remain
outstanding, the business of the Company and its Subsidiaries shall not be
conducted in violation of any law, ordinance or regulation of any governmental
entity in any jurisdiction to which the Company is subject, except where such
violations could not reasonably be expected to result, either individually or in
the aggregate, in a Material Adverse Effect.
 
(l)           Variable Rate Transaction.  During the two year period commencing
on the Closing Date, the Company and each Subsidiary shall be prohibited from
effecting, or entering into an agreement to effect, any Subsequent Placement
involving a Variable Rate Transaction.  “Variable Rate Transaction” means a
transaction in which the Company or any Subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of Common Stock at any time after the initial
issuance of such Convertible Securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such Convertible Securities or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision or (ii) enters into any
agreement (including, without limitation, an equity line of credit) whereby the
Company or any Subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation”
rights).  Buyer shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.
 

 
22

--------------------------------------------------------------------------------

 

(m)           Corporate Existence.  So long as Buyer owns any Warrants, the
Company shall not be party to any Fundamental Transaction (as defined in the
Warrants) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants.
 
(n)           Participation Right. From the date hereof through the one year
anniversary of the Closing Date, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first complied with this Section 4(n). The Company
acknowledges and agrees that the right set forth in this Section 4(n) is a right
granted by the Company, separately, to Buyer.
 
(i)           At least five (5) Trading Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to Buyer a written notice as to
whether Buyer wants to receive material, non-public information about the
Company (each such notice, a “Pre-Notice”).  Upon the written request of Buyer
to receive such material, non-public information within three (3) Trading Days
after the Company’s delivery to Buyer of such Pre-Notice, and only upon a
written request by Buyer, the Company shall promptly, but no later than one (1)
Trading Day after such request, deliver to Buyer an irrevocable written notice
(the “Offer Notice”) of any proposed or intended issuance or sale or exchange
(the “Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with Buyer in
accordance with the terms of the Offer up to an aggregate of 50% of the Offered
Securities, provided that if the Company’s counterparties to a Securities
Purchase Agreement dated as of January 12, 2015 and the Company’s counterparties
to a Securities Purchase Agreement dated as of August 11, 2014 elect to exercise
participation rights for the purchase of Offered Securities that in the
aggregate exceed 50% of the Offered Securities (such percentage of Offered
Securities for which the participation rights are exercised being the “Prior
Participation Percentage”), then the participation right granted to the Buyer
under this Section shall automatically be reduced to up to a percentage that
equals the greater of (a) 100% less the Prior Participation Percentage or (b)
25% (the “Participation Amount”).


(ii)           To accept an Offer, in whole or in part, Buyer must deliver a
written notice to the Company prior to the end of the fifth (5th) Business Day
after Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth
the portion of the Participation Amount that Buyer elects to purchase (the
“Notice of Acceptance”). Notwithstanding the foregoing, if the Company desires
to modify or amend the terms and conditions of the Offer prior to the expiration
of the Offer Period, the Company may deliver to Buyer a new Offer Notice and the
Offer Period shall expire on the fifth (5th) Business Day after Buyer’s receipt
of such new Offer Notice.



 
23

--------------------------------------------------------------------------------

 

(iii)           The Company shall have ten (10) days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by
Buyer (the “Refused Securities”) pursuant to the participation right set forth
in the Securities Purchase Agreement dated as of January 12, 2015, by and among
the Company and the investors listed on the schedule of buyers attached thereto,
or pursuant to a definitive agreement(s) (the “Subsequent Placement Agreement”),
but then only to the offerees described in the Offer Notice (if so described
therein) and only upon terms and conditions (including, without limitation, unit
prices and interest rates) that are not more favorable to the acquiring Person
or Persons or less favorable to the Company than those set forth in the Offer
Notice and (ii) to publicly announce (a) the execution of such Subsequent
Placement Agreement, and (b) either (x) the consummation of the transactions
contemplated by such Subsequent Placement Agreement or (y) the termination of
such Subsequent Placement Agreement, which shall be filed with the SEC on a
Current Report on Form 8-K with such Subsequent Placement Agreement and any
documents contemplated therein filed as exhibits thereto.


(iv)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 5(o)(iii) above), then Buyer may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that Buyer elected to purchase pursuant to
Section 4(n)(iii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyer pursuant to this Section 4(n) prior to such reduction) and (ii)
the denominator of which shall be the original amount of the Offered Securities.
In the event that Buyer so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the Buyer
in accordance with Section 4(n)(i) above.


(v)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, Buyer shall acquire from the Company, and
the Company shall issue to Buyer, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by Buyer of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and Buyer of a separate purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to Buyer and its
counsel.


(vi)           Any Offered Securities not acquired by Buyer or other Persons in
accordance with this Section 4(n) may not be issued, sold or exchanged until
they are again offered to Buyer under the procedures specified in this
Agreement.



 
24

--------------------------------------------------------------------------------

 

(vii)           The Company and Buyer agree that if Buyer elects to participate
in the Offer, neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provision whereby
Buyer shall be required to agree to any restrictions on trading as to any
securities of the Company or be required to consent to any amendment to or
termination of, or grant any waiver or release or the like under or in
connection with, any agreement previously entered into with the Company or any
instrument received from the Company.


(viii)           Notwithstanding anything to the contrary in this Section 4(n)
and unless otherwise agreed to by Buyer, the Company shall either confirm in
writing to Buyer that the transaction with respect to the Subsequent Placement
has been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that Buyer will not be in
possession of any material, non-public information, by the fifth (5th) Business
Day following delivery of the Offer Notice. If by such fifth (5th) Business Day,
no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by Buyer, such transaction shall be deemed to have
been abandoned and Buyer shall not be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries and any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and Buyer
or any of its affiliates, on the other hand, shall terminate. Should the Company
decide to pursue such transaction with respect to the Offered Securities, the
Company shall provide Buyer with another Offer Notice in accordance with, and
subject to, the terms of this Section 4(n) and Buyer will again have the right
of participation set forth in this Section 4(n). The Company shall not be
permitted to deliver more than one Offer Notice to Buyer in any sixty (60) day
period, except as expressly contemplated by the last sentence of Section
4(n)(ii).
 
(ix)           The restrictions contained in this Section 4(n) shall not apply
in connection with the issuance of any Excluded Securities.
 
(o)           Use of Proceeds. The Company shall use the proceeds from the sale
of the Securities solely for working capital, sales and marketing and research
and development, but not for (i) the repayment of any outstanding indebtedness
of the Company or any of its Subsidiaries or (ii) the redemption or repurchase
of any of its or its Subsidiaries’ equity securities.
 
(p)           [Reserved].
 
(q)           Closing Documents. On or prior to twenty (20) calendar days after
the Closing Date, the Company agrees to deliver, or cause to be delivered, to
Buyer and Vinson & Elkins a complete closing set of the executed Transaction
Documents, Securities and any other documents required to be delivered to any
party pursuant to Section 6 hereof or otherwise.
 

 
25

--------------------------------------------------------------------------------

 

5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 
(a)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Common Shares and the
Warrants in which the Company shall record the name and address of the Person in
whose name the Common Shares and the Warrants have been issued (including the
name and address of each transferee), the number of Common Shares held by such
Person and the number of Warrant Shares issuable upon exercise of the Warrants
held by such Person.  The Company shall keep the register open and available at
all times during business hours for inspection of Buyer or its legal
representatives.
 
(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to the Transfer Agent in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at DTC, without restriction and
registered in the name of Buyer or its nominee(s), for the Common Shares and the
Warrant Shares in such amounts as specified from time to time by Buyer to the
Company upon delivery of the Common Shares or the exercise of the Warrants (as
the case may be).  The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
5(b) will be given by the Company to the Transfer Agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company.  If Buyer effects a sale, assignment or
transfer of the Securities, the Company shall permit the transfer and shall
promptly instruct the Transfer Agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by Buyer to effect such sale, transfer or
assignment.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Buyer.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
 
(c)           Certificates and any other instruments evidencing the Securities
shall not bear any restrictive or other legend.
 
6.
CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.

 
(a)           The obligation of Buyer hereunder to purchase its applicable
Common Shares and the related Warrants at the Closing is subject to the
satisfaction, at or before the Closing Date and in respect of the Closing Date,
of each of the following conditions, provided that these conditions are for
Buyer’s sole benefit and may be waived by Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:
 
(i)           The Company shall have duly executed and delivered to Buyer each
of the Transaction Documents to which it is a party.
 

 
26

--------------------------------------------------------------------------------

 

(ii)           The Company shall provide to Buyer satisfactory evidence from the
Secretary of State of its jurisdiction of formation that the Company has been
formed and is in good standing and shall deliver to Buyer a certificate
evidencing the formation and good standing of the Company in its jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within ten (10) days prior to the Closing
Date.
 
(iii)           The Company shall have delivered to Buyer a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify as of a date within ten (10) days prior to the Closing Date.
 
(iv)           The Company shall have delivered to Buyer a certified copy of the
true and correct Certificate of Incorporation as of the date hereof and shall
deliver a certified copy from the Nevada Secretary of State as of a date within
ten (10) days prior to the Closing Date.
 
(v)           The Company shall have delivered to Buyer a certificate, in the
form reasonably acceptable to Buyer, executed by the Secretary of the Company
and dated as of the Closing Date, as to (i) the resolutions consistent with
Section 3(b) as adopted by the Company’s board of directors in a form reasonably
acceptable to Buyer, (ii) Certificate of Incorporation, and (iii) the Bylaws of
the Company, in each case, as in effect at the Closing.
 
(vi)           Each and every representation and warranty of the Company shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though originally made at that time (except that (1)
representations and warranties that speak as of a specific date shall be true
and correct in all material respects as of such date and (2) representations and
warranties that are qualified by material, Material Adverse Effect or other
similar materiality qualifiers shall be true and correct in all respects) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date,
including, without limitation the issuance of all Securities prior to the date
of such Closing as required by the Transaction Documents and the Company has a
sufficient number of duly authorized shares of Common Stock reserved for
issuance as may be required to fulfill its obligations pursuant to the
Transaction Documents.  Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Buyer in the form reasonably acceptable to Buyer.
 
(vii)           The Company shall have delivered to Buyer a report from the
Company’s transfer agent identifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.
 
(viii)           The Common Stock (i) shall be designated for quotation or
listed on the Principal Market and (ii) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading or quotation on
the Principal Market nor shall suspension by the SEC or the Principal Market
have been threatened, as of the Closing Date, either (A) in writing by the SEC
or the Principal Market or (B) by falling below the minimum maintenance
requirements, if any, of the Principal Market.
 

 
27

--------------------------------------------------------------------------------

 

(ix)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market.
 
(x)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise adversely affect any
of the transactions contemplated by the Transaction Documents.
 
(xi)           Since the date of execution of this Agreement, no event or series
of events shall have occurred that could, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect and the
Company has not filed for nor is it subject to any bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
any bankruptcy law or any law for the relief of debtors instituted by or against
the Company.
 
(xii)           The Company shall have delivered to Buyer such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement reasonably required to consummate the transactions contemplated
hereby.
 
(xiii)           Buyer shall have received the opinion of Sanders Ortoli
Vaughn-Flam Rosenstadt LLP, the Company’s counsel, dated as of the Closing Date,
in the form reasonably acceptable to Buyer.
 
(xiv)           A copy of the Irrevocable Transfer Agent Instructions, in the
form previously provided to the Company, and which have been delivered to and
acknowledged in writing by the Transfer Agent.
 
7.
TERMINATION.

 
In the event that the Closing shall not have occurred with respect to Buyer
within three (3) Trading Days after the date hereof, then Buyer shall have the
right to terminate its obligations under this Agreement with respect to itself
at any time on or after the close of business on such date without liability of
Buyer to any other party; provided, however, (i) the right to terminate its
obligations under this Agreement pursuant to this Section 7 shall not be
available to Buyer if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of Buyer’s breach
of this Agreement and (ii) the abandonment of the sale and purchase of the
Common Shares and the Warrants shall be applicable only to Buyer providing such
written notice, provided further that no such termination shall affect any
obligation of the Company under this Agreement to reimburse Buyer for the
expenses described in Section 4(f) above.  Notwithstanding anything to the
contrary above, nothing contained in this Section 7 shall be deemed to release
any party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.
 

 
28

--------------------------------------------------------------------------------

 

8.
MISCELLANEOUS.

 
(a)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York.
 
(b)           Arbitration; Remedies Cumulative; Specific Performance.
 
(i)           Any dispute, controversy, or claim arising out of, relating to, or
in connection with this Agreement, including but not limited to the issue of
whether or not a dispute is arbitrable, or the breach, termination, or validity
of this Agreement, shall be finally settled by arbitration.  The arbitration
shall be conducted in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”), including the AAA’s
Procedures for Large, Complex Commercial Disputes, in effect at the time of the
arbitration, except as they may be modified herein or by mutual agreement of the
parties.  The seat of the arbitration shall be New York, New York, and it shall
be conducted in the English language.  The parties consent to the jurisdiction
of the federal or state courts in New York, New York for the limited purpose of
enforcing this agreement to arbitrate.  The arbitration and this clause shall be
governed by Title 9 (Arbitration) of the United States Code.  The parties agree
that irreparable damage would occur to Buyer in the event that the Company may
fail or fails to comply with the provisions of this Agreement.  Accordingly and
without otherwise limiting the requirement of mandatory arbitration imposed
hereunder, Buyer may seek from any court having jurisdiction any interim or
provisional relief (without the necessity of posting bond) that may be necessary
to protect its interests under this Agreement, pending the arbitral tribunal’s
final determination of the merits of the controversy.  Notwithstanding anything
to the contrary in the Warrants, so long as Buyer holds any Warrant or any
Warrant Shares, this Section 8(b) will apply to such Warrants and Warrant
Shares.
 
(ii)           The arbitration shall be conducted by three arbitrators.  The
claimant shall appoint an arbitrator in its request for arbitration.  The
respondent shall appoint an arbitrator within twenty (20) days of the receipt of
the request for arbitration.  The two arbitrators shall appoint a third
arbitrator, who shall act as chair of the tribunal, within twenty (20) days
after the appointment of the second arbitrator.  If any of the three arbitrators
is not appointed within the time prescribed above, then the AAA shall appoint
that arbitrator from its Large, Complex Commercial Case Panel.  The chair of the
tribunal shall be a citizen of the United States.
 
(iii)           In addition to the authority conferred on the arbitration
tribunal by the Rules, the arbitration tribunal shall have the authority to
order such production of documents, generally consistent with the discovery
permitted under the Federal Rules of Civil Procedure, as may reasonably be
requested by either party or by the tribunal itself.  In addition, either party
may request a reasonable number of depositions of party witnesses.
 
(iv)           The parties agree that the arbitration shall be kept confidential
and that the existence of the proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the AAA, the parties, their counsel, accountants and
auditors, insurers and re-insurers, and any person necessary to the conduct of
the proceeding.  The confidentiality obligations shall not apply (i) if
disclosure is required by law, or in judicial or administrative proceedings, or
(ii) as far as disclosure is necessary to enforce the rights arising out of the
award.
 

 
29

--------------------------------------------------------------------------------

 

(v)           The arbitration award shall be final and binding on the
parties.  Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets.
 
(vi)           In order to facilitate the comprehensive resolution of related
disputes, and upon request of any party to the arbitration proceeding, the
arbitration tribunal may consolidate the arbitration proceeding with any other
arbitration proceeding involving any of the parties hereto relating to this
Agreement.  The arbitration tribunal shall not consolidate such arbitrations
unless it determines that (A) there are issues of fact or law common to the
related proceedings so that a consolidated proceeding would be more efficient
than separate proceedings, and (B) no party would be prejudiced as a result of
such consolidation through undue delay or otherwise.
 
(vii)           The rights and remedies of the parties hereto shall be
cumulative (and not alternative).  The parties to this Agreement agree that, in
the event of any breach or threatened breach by any party to this Agreement of
any covenant, obligation or other provision set forth in this Agreement, for the
benefit of any other party to this Agreement: (A) such other party shall be
entitled (in addition to any other remedy that may be available to it) to: (y) a
decree or order of specific performance or mandamus to enforce the observance
and performance of such covenant, obligation or other provision; and (z) an
injunction restraining such breach or threatened breach; and (B) such other
party shall not be required to provide any bond or other security in connection
with any such decree, order or injunction or in connection with any related
action or legal proceeding.
 
(c)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
(d)           Headings; Gender; Certain Meanings.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this be deemed to include the masculine, feminine,
neuter, singular and plural forms thereof.  The terms “including,” “includes,”
“include” and words of like import shall be construed broadly as if followed by
the words “without limitation.” The terms “herein,” “hereunder,” “hereof” and
words of like import refer to this entire Agreement instead of just the
provision in which they are found.  When used herein, the words “law,” “rule,”
“regulation” and the like means all applicable laws, rules and regulations,
domestic or foreign, state, provincial, local or self-regulatory, including
without limitation as to all applicable laws, rules and regulations of or
related to the United States, applicable states, the SEC, and the Principal
Market.
 
(e)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 

 
30

--------------------------------------------------------------------------------

 

(f)           Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Buyer, the Company, their Affiliates and
Persons acting on their behalf solely with respect to the matters contained
herein and therein, and this Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein; provided,
however, nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to), (i) have any effect on any agreements Buyer has
entered into with the Company or any of its Subsidiaries prior to the date
hereof with respect to any prior investment made by Buyer in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries, or any rights of or benefits to Buyer or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its Subsidiaries and Buyer and all such agreements
shall continue in full force and effect.  Except as specifically set forth
herein or therein, neither the Company nor Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  For
clarification purposes, the Recitals are part of this Agreement.  No provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Buyer. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents, all holders
of Common Shares or all holders of the Warrants (as the case may be).  The
Company has not, directly or indirectly, made any agreements with Buyer relating
to the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
Buyer has not made any commitment or promise or has any other obligation to
provide any financing to the Company, any Subsidiary or otherwise.  As a
material inducement for Buyer to enter into this Agreement, the Company
expressly acknowledges and agrees that (i) no due diligence investigation
conducted by Buyer or its advisors, if any, or its representatives shall affect
Buyer’s right to rely on, or modify or qualify any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document, (ii) nothing contained in the Registration Statement, the
Prospectus or the Prospectus Supplement shall affect Buyer’s right to rely on,
or modify or qualify any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document and (iii) unless a
provision of this Agreement or any other Transaction Document is expressly
preceded by “except as disclosed in the SEC Documents,” nothing contained in any
of the SEC Documents shall affect Buyer’s right to rely on, or modify or qualify
any of, the Company’s representations and warranties contained in this Agreement
or any other Transaction Document.
 

 
31

--------------------------------------------------------------------------------

 

(g)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient); and (iv) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same.  The addresses and
facsimile numbers and email addresses for such communications shall be:
 
If to the Company:
 
TapImmune Inc.
1551 Eastlake Avenue East
Suite 100
Seattle, Washington 98102
Telephone:  (206) 504-7278
Facsimile:  212 826-9307
Email: gwilson@tapimmune.com
Attention:  Chief Executive Officer


With a copy (for informational purposes only) to:
 
Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Madison Avenue – 14th Floor
New York, New York 10022
Telephone:  (212) 588-0022
Facsimile:  (212) 826-9307
Email: wsr@sovrlaw.com
Attention:  William Rosenstadt, Esq.


 
If to the Transfer Agent:
 
Island Stock Transfer
1550 Roosevelt Blvd Suite 301
Clearwater Florida 33760
Telephone:  727-289-0010
Facsimile: 727-289-0069
Email: micah@spartansecurities.com
Attention:  Micah Eldred


 

 
32

--------------------------------------------------------------------------------

 

If to Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to Buyer’s representatives as set forth on the Schedule of
Buyers, or to such other address and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.  A copy of the e-mail transmission containing the time, date and
recipient e-mail address shall be rebuttable evidence of receipt by e-mail in
accordance with clause (iii) above.
 
(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer.  Buyer may assign some or all of
its rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be Buyer hereunder with respect to such assigned rights.
 
(i)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 8(l).
 
(j)           Survival.  The representations, warranties, agreements and
covenants shall survive the Closing.  Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(l)           Indemnification.
 
(i)           In consideration of Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless Buyer and each holder
of any Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective
 

 
33

--------------------------------------------------------------------------------

 

of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company contained in any of the Transaction Documents, (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of any of the Transaction Documents, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure properly made by Buyer pursuant to Section 4(h), or (iv) the status
of Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.


(ii)           Promptly after receipt by an Indemnitee under this Section 8(l)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 8(l), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee.  The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability.  The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent.  The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise
 

 
34

--------------------------------------------------------------------------------

 

which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liability or litigation, and such settlement shall
not include any admission as to fault on the part of the Indemnitee.  Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the Company within a reasonable
time of the commencement of any such action shall not relieve the Company of any
liability to the Indemnitee under this Section 8(l), except to the extent that
the Company is materially and adversely prejudiced in its ability to defend such
action.
(iii)           The indemnification required by this Section 8(l) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(iv)           The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.
 
(m)           Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.  Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.
 
(n)           Remedies.  Buyer and each holder of any Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer.  The Company
therefore agrees that the Buyer shall be entitled to seek specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security.
 
(o)           Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever Buyer exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 

 
35

--------------------------------------------------------------------------------

 

(p)           Independent Nature of Buyer’ Obligations and Rights.  The
obligations of Buyer under the Transaction Documents are several and not joint
with the obligations of any other buyer of the Company’s securities, and Buyer
shall not be responsible in any way for the performance of the obligations any
other buyer of the Company’s securities.  Nothing contained herein or in any
other Transaction Document, and no action taken by Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyer and any other buyer of the
Company’s securities as, and the Company acknowledges that the Buyer and any
other buyer of the Company’s securities do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Buyer and any other buyer of the Company’s securities are
in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyer and any other buyer of the
Company’s securities are not acting in concert or as a group, and the Company
shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The decision of Buyer
to purchase Securities pursuant to the Transaction Documents has been made by
Buyer independently of any other buyer of the Company’s securities.  Buyer
acknowledges that no other buyer of the Company’s securities has acted as agent
for Buyer in connection with Buyer making its investment hereunder and that no
other buyer of the Company’s securities will be acting as agent of Buyer in
connection with monitoring Buyer’s investment in the Securities or enforcing its
rights under the Transaction Documents.  The Company and Buyer confirms that
Buyer has independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and
advisors.  Buyer shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any other Transaction Documents, and it shall not be necessary for any
other buyer of the Company’s securities to be joined as an additional party in
any proceeding for such purpose.
 
(q)           Payment Set Aside; Currency.  To the extent that the Company makes
a payment or payments to Buyer hereunder or pursuant to any of the other
Transaction Documents or the Buyer enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.  Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S.
Dollars.  All amounts denominated in other currencies (if any) shall be
converted in the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation.  “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Agreement,
the U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation.
 
[signature pages follow]
 


 

 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 
COMPANY:
 
TAPIMMUNE INC.
 
 
 
By: /s/ Glynn Wilson
Name: Glynn Wilson
Title:  CEO



 

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 

 
BUYER:
 
 
EASTERN CAPITAL LIMITED
 
By:  /s/ Mark VanDevelde
       Mark VanDevelde
       Director



 

 
38

--------------------------------------------------------------------------------

 

SCHEDULE OF BUYERS
 
(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
(9)
                     
 
Buyer
 
Address and Facsimile Number
 
Number of Shares of Common Stock
Number of
Series A-1 Warrant Shares
Number of
Series B-1 Warrant Shares
Number of
 Series D-1 Warrant Shares
Number of
Series C-1 Warrant Shares
Number of
Series E-1 Warrant Shares
Purchase Price
Legal Representative’s
Address and Facsimile Number
                       
Eastern Capital Limited
Physical Address (For Courier):
89 Nexus Way,
3rd Floor, Suite #8303
Camana Bay
Grand Cayman
CAYMAN ISLANDS
 
Mailing Address:
10 Market Street, #773
Camana Bay
Grand Cayman KY1-9006
CAYMAN ISLANDS
 
Facsimile:
345-945-1531
5,000,000
5,000,000
5,000,000
5,000,000
5,000,000
5,000,000
$1,000,000
Vinson & Elkins L.L.P. 2801 Via Fortuna, Suite 100, Austin, Texas  78746
Attn: Milam F. Newby
Facsimile: (512) 236-3240
                   


 
39

--------------------------------------------------------------------------------

 



 
Exhibit A
 
Form of Series A-1 Warrant
 



 
40

--------------------------------------------------------------------------------

 



Exhibit B


Form of Series B-1 Warrant
 



 
41

--------------------------------------------------------------------------------

 



Exhibit C


Form of Series C-1 Warrant





 
42

--------------------------------------------------------------------------------

 



Exhibit D


Form of Series D-1 Warrant

 
43

--------------------------------------------------------------------------------

 



Exhibit E


Form of Series E-1 Warrant


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

44

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




